DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

Status of Claims
3.	Claims 12-24 are pending in this application.  
	Claims 1-11 are cancelled.


Response to Arguments
Regarding Applicant’s Arguments, see Remarks, filed 01/13/2021 (Pages 1-2):	
Applicant’s remarks with respect to pending claims 12-24 have been considered, however, newly discovered prior art search of Utsumi (US PG. Pub. 2013/0204400 A1)  teaches the pending claimed limitation(s) of claims 12-24 as disclosed in the updated rejection below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a memory device that stores” in claim 12.

8.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 12: “a memory device” corresponds to “RAM 202”.  ‘The RAM 202 provides a system work memory for the operation of the CPU 201 and serves as a memory for temporarily storing image data. This RAM 202 is formed by an SRAM that can hold a stored content even after the power off of the apparatus and a DRAM in which a stored content is deleted by the power off of the apparatus. The boot program and the like of the apparatus are stored in the ROM 203. The HDD 204 is a hard disk drive and canstore system software and image data. (See Applicant’s Drawing, Fig. 2, RAM 202 and Applicant’s Specification, Para. [0030]).

9.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

10.	Dependent claims 13-23 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.


Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the power control unit" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret “the power control unit” as being “the power controller” as defined in line 5 of Claim 12.

Claim 14 recites the limitation "the power supply input" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret “the power supply input” as being “the power supply circuit” as defined in line 4 of Claim 12.

Claim 20 recites the limitation "the power control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret “the power control unit” as being “the power controller” as defined in line 5 of Claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsumi (US PG. Pub. 2013/0204400 A1).

Referring to Claim 12, Utsumi teaches an electronic device (See Utsumi, Figs. 1-2, image Forming Apparatus 1) comprising:
a power switch (See Utsumi,Fig. 3, Power Switch 133) that controls ON/OFF of power supply (See Utsumi, Sect. [0049], [0051] lines 1-4, The power switch 133 is provided with a solenoid 134 which is energized to open the contacts of switches 135 and 136, turning off the power switch 133….The control unit 10 can be operated by receiving power of the DC power source 15a of the DC power generation unit 131 by the user manually switching the power switch 133 to ON.);
a driver (See Utsumi, Fig. 7, Toggle Mechanical Relay in Power Switch 133 as Driver) that performs driving so as to set the power switch to OFF (See Utsumi, Sect. [0049] lines 6-7, illustrated in FIG. 7, which is provided with a toggle mechanical relay that drives the rocker switch to an OFF-position); 
a power supply circuit (See Utsumi, Fig. 13, Power Source Unit 13, Sect. [0036]) that energizes the driver to set the power switch to OFF (See Utsumi Sect. [0065], In the automatic-OFF state, a normal drive of the power switch 133 turns off the switches 135 and 136 to stop the entire power source 15 supplied from the power source 13 to each unit.); 
a power controller (See Utsumi, Fig. 1, Control Unit 10) that controls the power supply circuit and determines an ON/OFF state of the power switch and an energization state of the driver by the power supply circuit (See Utsumi, Sect. [0051], The control unit 10 can be operated by receiving power of the DC power source 15a of the DC power generation unit 131 by the user manually switching the power switch 133 to ON.  If the image forming apparatus 1 satisfies a condition for exerting an automatic power-OFF function, the control unit 10 supplies power to the solenoid 134 by the control signal 16a of the power switch 133 to switch the switches 135 and 136 to OFF, stopping supplying power to each unit (OFF driving of the power switch); 
a memory (See Utsumi, Fig. 2, ROM 104) device that stores instructions (See Utsumi, Sect. [0039] lines 2-4, various control programs (i.e. instructions) are executed by reading the control programs stored in a program area of the ROM 104.);
a processor (See Utsumi, Fig. 2, CPU 102) that executes the instruction (See Sect. [0039]) to:
notify information corresponding to the energization state of the driver in a case where the power controller determines that the power switch is not in an OFF state after the power control unit has been instructed to set the power switch to OFF (See Utsumi, Figs. 9-10, Sect. [0108]-[0109], a notification  screen in Fig. 10, is used to warn and notify the user that the automatic power-off does not normally function. In FIG. 10, the operation panel 14 includes a display unit 141.  In step S907 in FIG. 9, the CPU 102 displays a message 1001 on the display unit 141 of the operation panel 14.  A message notifies the user that automatic power-off cannot normally function and the power switch 133 may fail if reboot is repeated a plurality of numbers of times.).

Referring to Claim 13, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the power supply circuit (See Utsami, Figs. 1-3, Power Source Unit 13) includes a switch connected between the driver and a power supply that receives commercial power and supplies power to the electronic device, and the switch is set to ON/OFF in accordance with a control signal from the power controller (See Utsumi, Sect. [0036], [0052], The power source unit 13 is a power source circuit with an alternating current (AC) commercial power source as an input.  The power source unit 13 generates a direct-current (DC) power source 15 to the control unit 10, the reading unit 11, the printing unit 12, and the operation panel 14.  The power source unit 13 controls the supply and shutdown of the power source 15 according to a control signal 16 from the control unit 10…The control signal 16a of the power switch 133 is connected with an output port P1 of the CPU 102 via a transistor 130.  If a high signal, for example, is output from the output port P1 of the CPU 102, the transistor 130 is turned on to cause current to flow to the solenoid 134.  More specifically, at this point, the current flows to a circuit formed of the DC power generation unit 131, the solenoid 134, the transistor 130, and the ground (GND) in this order to energize the solenoid 134.).

	Referring to Claim 14, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the power controller determines the ON/OFF state of the power switch based on a signal (control signal 16a) indicating the ON/OFF of the power supply input from the power switch See Utsumi, Figs. 1-3, Sect. [0051], The control unit 10 can be operated by receiving power of the DC power source 15a of the DC power generation unit 131 by the user manually switching the power switch 133 to ON.  If the image forming apparatus 1 satisfies a condition for exerting an automatic power-OFF function, the control unit 10 supplies power to the solenoid 134 by the control signal 16a of the power switch 133 to switch the switches 135 and 136 to OFF, stopping supplying power to each unit (OFF driving of the power switch).).

	Referring to Claim 15, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the power controller includes a memory that stores a determination result of the energization state of the driver by the power supply (See Utsumi, Sect. [0038], [0051], The control unit 10 including ROM 104 can be operated by receiving power of the DC power source 15a of the DC power generation unit 131 by the user manually switching the power switch 133 to ON.  If the image forming apparatus 1 satisfies a condition for exerting an automatic power-OFF function, the control unit 10 supplies power to the solenoid 134 by the control signal 16a of the power switch 133 to switch the switches 135 and 136 to OFF, stopping supplying power to each unit (OFF driving of the power switch).), and 
determines the energization state of the driver based on the determination result stored in the memory in the notification (See Utsumi, Sect. [0065], In the automatic-OFF state, a normal drive of the power switch 133 turns off the switches 135 and 136 to stop the entire power source 15 supplied from the power source 13 to each unit.  The shifting period of the automatic-OFF state (Tsh) is a time period which is preset by the user operating a key on the operation panel 14 and stored in the data area of the ROM 104.).

	Referring to Claim 16, Utsumi teaches the device according to claim 15 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein after energizing the driver by controlling the power supply circuit in response to an instruction from the processor (See Utsumi, Fig. 3, Sect. [0054]-[0055], FIG. 4 illustrates a power state at each unit (the printing unit 12, the reading unit 11, the operation panel 14, the control unit 10) of the image forming apparatus 1.  Symbols (circle and x) in the figure represent the state of supply of power from the power source unit 13 to each unit.  The state where the power source 15 is supplied from the power generation unit 131 to each unit is represented by the circle.  The state where the power source 15 is stopped is represented by "x." The power source is supplied to each unit by the control of the output ports P1 to P4 of the CPU 102.), the power controller stores the determination result of the energization state of the driver after a predetermined time has elapsed in the memory (See Utsumi, Sect. [0057], The shifting period of the power saving state (Ts1) is a time period which is preset by the user operating a key (not illustrated) on the operation panel 14 and stored in the data area of the ROM 104.).

	Referring to Claim 17, Utsumi teaches the device according to claim 15 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein in the notification, when the (See Utsumi, Sect. [0112], If a failure in the power switch 133 does not allow the automatic-OFF drive of the power switch 133, the image forming apparatus 1 is rebooted even if the automatic-OFF drive is executed again, and the screen in FIG. 10 is displayed again.  The screen in FIG. 10 is repetitively displayed, so that the user or a serviceman in a dealer or a service center can determine that the power switch 133 fails.), a message indicating a defect in one of the driver and the power supply circuit is presented if the determination result indicating that the driver has not been energized is stored in the memory (See Utsumi, Figs. 9 and 10, Sect. [0109], In FIG. 10, the operation panel 14 includes a display unit 141.  In step S907 in FIG. 9, the CPU 102 displays a message 1001 on the display unit 141 of the operation panel 14.  A message notifies the user that automatic power-off cannot normally function and the power switch 133 may fail if reboot is repeated a plurality of numbers of times.), and a message indicating a defect in the power switch is presented if the determination result indicating that the driver has been energized is stored in the memory (See Utsumi, Sect. [0103], In step S903, the CPU 102 displays an operation screen at the time of starting the power source on a display unit (not illustrated) of the operation panel 14.  In step S904, the CPU 102 reads a reboot execution flag (Frb) from the ROM 104.  The reboot execution flag (Frb) is the one that the CPU 102 stores in the data area of the ROM 104 in step S806 in FIG. 8 and that is to recognize the execution of the previous reboot.  The CPU 102 can determine whether the power source is started this time by the execution of the reboot or by the user's manual operation depending on whether the setting value of the reboot execution flag (Frb) is set to "1" or "0.").

	Referring to Claim 18, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein an instruction for causing the power controller to set the power switch to OFF is issued in accordance with having for the processor written data in a register of the power controller (See Sect. [0068], [0070], When the shutdown preparation control is completed, the control unit 10 executes an off-drive of the power switch 133, the control unit 10 supplies power to the solenoid 134 to switch the switches 135 and 136 to OFF, stopping supplying power to each unit.  In the power-off drive (or automatic-OFF drive) of the power switch 133, the output port P1 of the CPU 102 is controlled to supply power to the solenoid 134, turning off the switches 135 and 136…The control unit 10 transfers data requiring backup even after power off such as the reception data of the MODEM 111 and data set by the operation panel 14 among the data stored in the RAM 103 to the data area of the ROM 104 and stored.).

	Referring to Claim 19, Utsumi teaches the device according to claim 18 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the processor issues the instruction to the power controller in response to a shutdown instruction by remote control (See Utsumi, Fig. 5, Sect. [0077], In step S501, the CPU 102 executes the shutdown preparation control using network interface communication.  In the shutdown preparation control, the CPU 102 switches the output port P4 to stop supplying power to the operation panel 14 by the control of the transistor unit 132.  The CPU 102 stops communication process of the line I/F 112, the USB I/F 115, and the network I/F 118 in the control unit 10 to stop the job detection function functioning in the power saving state.  Furthermore, the CPU 102 transfers data requiring backup even after power off such as the reception data of the MODEM 111 and data set by the operation panel 14 among the data stored in the RAM 103 to the ROM 104 and stored therein.  If a storage device such as a HDD in which an ending sequence at the time of turning off power is prescribed is used as an auxiliary storage device in the control unit 10, the CPU 102 executes a 
prescribed power-off control on the auxiliary storage device.).

	Referring to Claim 20, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein if a number of times in which the power controller has determined that the power switch is not set to the OFF state has reached a predetermined number after the power control unit has been instructed to set the power switch to OFF (See Utsumi, Sect. [0123] lines 1-9, If the CPU 102 determines that the number of times of executing the reboot (Crb) is two or more (YES in step S1108), the CPU 102 proceeds to step S1109.  In step S1109, the CPU 102 switches the setting of the automatic power-off function of the image forming apparatus 1 to an OFF position (normally, an ON position means the execution of the power switch automatic-OFF control).  In other words, the CPU 102 switches the setting not to execute the automatic power-off function (or, to nullify the automatic power-off function).), the processor presents, to a user, a (See Utsumi. Figs. 11-12, Step S1110, Sect. [0124], In step S1110, the CPU 102 displays message, in FIG. 12 on the display unit 141 of the operation panel 14, a screen for warning and notifying the user that the automatic power-off does not normally function due to failure in the fourth exemplary embodiment.  A message notifies the user that the automatic power-off cannot normally function (the power-off drive of the power switch 133) because the power switch 133 fails and the setting of the automatic power-off function of the image forming apparatus is forcibly switched to OFF.).

	Referring to Claim 21, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), further comprising:
a display (See Utsumi, Fig. 10, Display Unit 141 on operation panel 14) that displays information (See Utsumi, Fig. 10, Sect. [0108], the operation panel 14 includes a display unit 141 having a screen for warning and notifying the user that the automatic power-off does not normally function), 
wherein the processor notifies using the display (See Figs. 9-10, Sect. [0109], In step 907 of FIG. 9, the CPU 102 displays a message 1001 on the display unit 141 of the operation panel 14 (See Fig. 10).  A message notifies the user that automatic power-off cannot normally function and the power switch 133 may fail if reboot is repeated a plurality of numbers of times.).

Referring to Claim 22, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the power switch (See Utsumi, Fig. 3, Power Switch 133) comprises a power switch (See Fig. 7, rocker switch) that includes a mechanical relay (See Utsumi, Fig. 7, Sect. [0049], the power switch 133 uses a rocker switch (i.e. see-saw switch, See Fig. 7) which includes a toggle mechanical relay).

	Referring to Claim 23, Utsumi teaches the device according to claim 22 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the driver (See Fig. 7, toggle mechanical relay as driver included in Power Switch 133) includes a solenoid that drives the mechanical relay (See Utsumi, Fig. 7, Sect. [0049], The power switch 133 is provided with a solenoid 134… the power switch 133 (i.e. rocker switch (a see-saw switch, in FIG. 7)) provided with a toggle mechanical relay that drives the rocker switch to an OFF-position by energizing the solenoid 134 inside the power switch 133. Therefore, the driver in the power switch 133 forming a toggle mechanical relay as shown in Fig. 7, is provided with solenoid 134 to drive the power switch 133 (i.e. mechanical relay)).

	Referring to Claim 24, Utsumi teaches a method (See Utsumi, Fig. 9, Flowchart Method, Steps S901-S908) of presenting an error in power off of an electronic device including a power switch which includes a mechanical relay that controls ON/OFF of power supply and a driver that drives the mechanical relay (See Utsumi, Sect. [0117], the automatic-OFF drive performed by the power switch 133 with the mechanical relay is executed after the completion of the shutdown preparation control of the control circuit 10 of the image forming apparatus 1.  If the supply of power source is not cut off, even if a predetermined time period elapses after the power switch off drive is executed, the control circuit 10 performs control to reboot the image forming apparatus 1.  In the initialization operation after reboot, if the control circuit 10 detects the execution of reboot, the control circuit 10 notifies the screen of the operation unit that the power switch may fail.  Such a configuration can inhibit the freeze state that the image forming apparatus does not receive any operation because the power switch-off drive is not performed due to failure in the power switch even if the power switch is turned on and can notify the user that the power switch may fail.), the method comprising:
energizing the driver so as to set the power switch to OFF in accordance with a predetermined condition (See Utsumi, Sect. [0049], The solenoid 134 is energized to open the contacts of switches 135 and 136, turning off the power switch 133. The power switch 133 uses a rocker switch (a see-saw switch), in FIG. 7, which is provided with a toggle mechanical relay that drives the rocker switch to an OFF-position by energizing the solenoid 134 inside the power switch 133.);
storing an energization state of the driver in a memory (See Utsumi, Sect. [0065], In the automatic-OFF state, a normal drive of the power switch 133 turns off the switches 135 and 136 to stop the entire power source 15 supplied from the power source 13 to each unit.  The shifting period of the automatic-OFF state (Tsh) is a time period which is preset by the user operating a key on the operation panel 14 and stored in the data area of the ROM 104.);
determining whether or not the power switch is in an OFF state after driving the driver (See Utsumi, Sect. [0112], If a failure in the power switch 133 does not allow the automatic-OFF drive of the power switch 133, the image forming apparatus 1 is rebooted even if the automatic-OFF drive is executed again, and the screen in FIG. 10 is displayed again.  The screen in FIG. 10 is repetitively displayed, so that the user or a serviceman in a dealer or a service center can determine that the power switch 133 fails.); and
executing notification corresponding to the energization state stored in the memory in a case where it is determined in the determining that the power switch is not in the OFF state (See Utsumi, Fig. 10, Sect. [0109], the CPU 102 displays a message 1001 on the display unit 141 of the operation panel 14, the message notifying the user that automatic power-off cannot normally function and the power switch 133 may fail if reboot is repeated a plurality of numbers of times.).


Cited Art

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okuzono et al. (US PG. Pub. No. 2010/03255462 A1) discloses an image processing apparatus that is capable of being instructed to power off, by a power switch or a command from an external apparatus, and is capable of executing the restart thereof under appropriate conditions.  When power-off is instructed, shutdown is started.  Upon completion of the shutdown, if the power switch is on, and at the same time the power-off has been instructed by the power switch of the apparatus, the restart of the apparatus is executed, whereas upon completion of the shutdown, if the power-off has been instructed by a command from the external apparatus, the restart of the apparatus is not executed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677